NOTE: This order is nonprecedential.

(ﬂutter! étateﬁ @nurt of appeals
for the erheral Qtircuit

IN RE VICOR CORPORATION,

Petitioner.

Miscellaneous Docket No. 120

On Petition for Writ of Mandamus to the United

States District Court for the Eastern District of Texas in
case no. 11-CV—0054, Judge Michael H. Schneider.

ON PETITION

Before LOURIE, SCHALL, and DYK, Circuit Judges.

LOURIE, Circuit Judge.
0 R D E R

Vicor Corporation seeks a writ of mandamus directing
the United States District Court for the Eastern District
of Texas to vacate its order denying Vicor’s motion to
transfer the case to the United States District Court for
the District of Massachusetts and remand with instruc-

tions to transfer the case accordingly. SynQor, Inc. op-
poses. Vicor replies.

 

IN RE VICOR CORP 2

In a previous lawsuit ﬁled in the Eastern District of
Texas, SynQor charged a number of manufacturers of bus
converters, which are power converter systems used to
supply power to logic and other circuitry on computer
equipment, with infringement of ﬁve of SynQor’s patents.
While Cisco Systems, Inc. was not a defendant in that
action, many of its end products incorporated the accused
defendants’ bus converters and were presented to the jury
as evidence of infringement. After the jury found in-
fringement, the district court enjoined the defendants
from continued sale of their bus converters to Cisco and
other purchasers.

After the trial, the district court established a severed
action to handle post—injunction damages issues and a
motion for contempt as to Cisco (SynQor I). These mat-
ters remain pending in the Eastern District of Texas.
When the original presiding Magistrate Judge and dis-
trict court judge both retired, SynQor I was assigned to
Judge Schneider.

In January 2011, SynQor ﬁled the current lawsuit in
the Eastern District of Texas (SynQor II). The complaint
in this case charges Vicor and Cisco with infringement of
the same patents from SynQor I, plus one additional
patent, issued after SynQor I was tried. Like 83171620?" I,
SynQor II is before Judge Schneider. Vicor moved to
transfer SynQor II to the District of Massachusetts pur-
suant to 28 U.S.C- § 1404, arguing that trial in the trans-
feree venue would be more convenient because SynQor
and Vicor are both headquartered in Massachusetts.

The district court denied that motion. The district
court acknowledged that given SynQor and Vicor’s pres-
ence in Massachusetts, the local interest, witness conven-
ience, and location of the sources of evidence all favored
transfer to Massachusetts- However, the court concluded

 

  

  

3 IN RE VICOR CORP

that judicial economy weighs heavily against transfer
because of the “signiﬁcant overlap with SynQor I.” The
court explained that “judicial economy would be served by
maintaining in the same court two cases that involve the
same plaintiff, the same patents, and some of the same

patents.”

The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc,
854 F.2d 461, 464 (Fed. Cir. 1988). That standard is'an
exacting one, requiring the petitioner to establish that the
district court’s decision amounted to a failure to meaning-
fully consider the merits of the transfer motion. See In re
Vistaprint Ltd., 628 F.3d 1342, 1347 (Fed. Cir- 2010) (“In
sum, there are some cases where to hold a trial court to a
meaningful application of the § 1404(a) factors‘ presents
only one correct outcome. . . A case such as this, however,
shows that a meaningful application of the factors often
creates a range of choice. Under such circumstances, it is
entirely within the district court’s discretion”).

We have held that the existence of multiple lawsuits
involving the same issues “is a paramount consideration
when determining whether a transfer is in the interest of
justice.” In re Volkswagen of Am.., Inc, 566 F.3d 1349,
1351 (Fed. Cir. 2009). Judicial economy may be served
even when “two related cases before the same court may
not involve the same defendants and accused products.”
Vistaprint, 628 F.3d at 1344.

Vicor has not made a compelling showing that the
overlap between SynQor I and SynQor II is insufﬁcient,
particularly in light of the fact that in each case it ap-
pears the trial court will have to analyze and be familiar
with some of the same Cisco products and SynQor pat-
ents. The district court has already addressed and re-

   
 
 
   
   
   

IN RE VICOR CORP 4

jected Vicor’s arguments that judicial economy here does
not weigh heavily against transfer, and we are not pre-
pared to hold that the court’s conclusion in that regard
was plainly incorrect. In sum, Vicor has not demon-
strated that it is entitled to this extraordinary remedy.

Accordingly,
IT Is ORDERED THAT:

The petition for writ of mandamus is denied.

FOR THE COURT

JUL 2 5 2012 M
Date Jan Horbaly

Clerk

cc: Carter G. Phillips, Esq.
Robert E. Hillman, Esq.
Clerk, United States District Court for the Eastern

District of Texas

824 FlLED
u.s. COURT or APPEALS FOR
THE FEDERAL cmcurr

JUL 26 2012

JAN HORBALY
ClERK